DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Specification: Please amend the paragraph beginning on Page 1, lines 6-9, as follows:
This Application is a continuation of U.S. Application No. 16/289,539, filed on February 28, 2019, now U.S. Patent No. 10,824,825, which is a continuation of U.S. Application No. 14/419,032, filed on February 2, 2015, now U.S. Patent No. 10,255,466, which is a national stage filing under 35 U.S.C. §371 of International Application No. PCT/US2013/053307, which claims the benefit of the filings date of U.S. Provisional Application No. 61/678,558, filed on August 1, 2012, the contents of which are herein incorporated by reference in their entireties.

Allowable Subject Matter
Claims 57-72 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a disinfection status display.  Each independent claim identifies the uniquely distinct features and pertains to the particular method for providing the updated disinfectant status on the display of the wireless communication tag.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Nelson et al. (US 2015/0077258) discloses an infection control monitoring system.
-Henniges et al. (10,010,636) discloses a sterilization container capable of providing an indication regarding whether or not surgical instruments sterilized the container were properly sterilized.
-Romanick (US 9,208,296) discloses a prevention of use of a contaminated medical product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	4/22/22